Citation Nr: 1501717	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for cold injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  Other than the informal hearing presentation, documents in the Veterans Benefits Management System are duplicative of those in Virtual VA and the paper claims file.

The claims of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and bulging disc at L4-5 and service connection for radiculopathy, as well as an application to reopen a claim for service connection for traumatic brain injury (TBI) have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral plantar fasciitis, shin splints, and a bilateral ankle disorder, as well as service connection for a left wrist disorder, are  addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was treated in service for a cold injury to her hands and feet.  

2.  The Veteran has been diagnosed with Raynaud's disease, which is attributable to service.


CONCLUSION OF LAW

Raynaud's disease was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As Raynaud's disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege, and the evidence does not suggest, that she engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

Service treatment records show that the Veteran was treated for a cold weather injury, other than frostbite, in January 2005.  She complained of pain in the hands and feet, while working outside in the cold in a motor pool.  Capillary refill was less than 25 and her hands and feet were cold to touch.  She was treated with rewarming, which alleviated pain and numbness of the extremities, resulting in a return of color in the hands and improved capillary refill.  

A May 2007 VA examination report indicate that the Veteran complained that she continues to experience tingling and cold of the fingers, with occasional stiffness and change in color of the hands to white or blue, from pink.  The VA examiner noted that examination of the hands was essentially normal; capillary refill was warm and there was no discoloration.  The VA examiner also noted that the conditions outside and inside were not conducive to a proper evaluation, as refrigerated facilities would be required to approximate a cold temperature.  The diagnosis was Raynaud's syndrome.  

The Board finds that the evidence of record demonstrates service connection for Raynaud's disease is warranted.   The Board acknowledges that the VA examiner was not able to confirm current symptomatology due the warm temperature in the examination facilities, and that VA treatment records do not show current complaints or treatment of Raynaud's disease since service.  However, the Board observes that the VA examiner nonetheless found that the Veteran had Raynaud's disease based on the Veteran's credible lay statements of on-going symptoms in cold temperatures.  The Board finds the Veteran's statements to be credible.  As such, the evidence suggests that the Veteran's Raynaud's disease is causally related to the Veteran's in-service cold weather injury to the hands and feet.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's Raynaud's disease is related to service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for Raynaud's disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In reaching this determination, we note that the examiner explained the reasoning for the inadequate examination findings.  The AOJ had every opportunity to obtain a more complete examnation, but did not.  


ORDER

Service connection for Raynaud's disease is granted.


REMAND

The Board acknowledges that the Veteran was provided with VA general medical and feet examinations in May 2007.  However, the VA examiners did not provide an opinion as to whether the Veteran's current arthalgias and complaints of pain of the wrist, leg joints, and ankles were caused or aggravated by her service.  The VA examiner also failed to consider whether these complaints were related to an undiagnosed illness due to her Persian Gulf service.  In this regard, the Board notes that the Veteran's Post-Deployment report shows that she reported symptoms of swollen, stiff, or painful joints, weakness, and muscle aches.  Likewise, service treatment records the Veteran was treated on several occasions for pain of the ankles and legs.  She also twisted her left ankle in May 2004 and in October 2005, and injured her left wrist in a vehicle-related trauma while working in the motor pool in April 2005.  

Moreover, the Board observes that the May 2007 VA feet examination report does not address the Veteran's claim for service connection of bilateral plantar fasciitis.  The Board observes that the Veteran was seen for plantar fasciitis in service, and found to have pes cavus at medical in-processing; x-rays showed bilateral calcaneus of the heels in September 2004.  However, the May 2007 evaluation of the Veteran's feet did not address whether the Veteran has current manifestations of plantar fasciitis and if so, whether it is related to her report of in-service treatment.  

Additionally, the Board observes that the neither of the May 2007 VA examiners reviewed the Veteran's claims file, including her service treatment records and VA medical records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding her claims for service connection of bilateral plantar fasciitis, bilateral shin splints, a bilateral ankle disorder, and a left wrist disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since November 2011.

2.  The RO should have the Veteran scheduled for a VA feet examination to determine whether the has plantar fasciitis, and if present, whether it is related to service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any plantar fasciitis is related to service, including as proximately due to or the result of a service-connected disease or injury, or whether any plantar fasciitis increased in severity as the result of the Veteran's service-connected bilateral pes planus with painful bunions.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral ankle disorder and/or shin splints (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current bilateral ankle disorder and/or shin splints are related to service, including her ankle sprains and shin splints in service.

The presence or absence of identified pathology should be noted.  A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left wrist disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left wrist disorder is related to service, including her left wrist injury in service.

If there is no identified pathology, the examiner should determine if the appellant has signs or symptoms of an undiagnosed illness.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


